EXHIBIT 10.3

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November 18, 2005,
by and among Force Protection, Inc., a Nevada corporation (the “Company”), and
the subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
Seven Million Five Hundred Thousand Dollars ($7,500,000) (the “Purchase Price”)
of principal amount of secured promissory notes of the Company (“Note” or
“Notes”) in the form attached hereto as Exhibit A; and

 

WHEREAS, the aggregate proceeds of the sale of the Notes contemplated hereby may
be held in escrow pursuant to the terms of a Funds Escrow Agreement to be
executed by the parties substantially in the form attached hereto as Exhibit B
(the “Escrow Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.                                       Conditions To Closing.   Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on the
Closing Date, each Subscriber shall purchase and the Company shall sell to each
Subscriber a Note in the principal amount designated on the signature
page hereto.  The aggregate principal amount of the Notes to be purchased by the
Subscribers on the Closing Date shall, in the aggregate, be equal to the
Purchase Price.  The Closing Date shall be the date that subscriber funds
representing the net amount due to the Company from the Purchase Price is
transmitted by wire transfer or otherwise to or for the benefit of the Company.

 

At the Closing, the Company shall provide a “Pay Off Letter” from GC Financial
Services Inc. (“GC”) in substantially the form attached as Exhibit B to the
Funds Escrow Agreement providing for the release of GC’s existing

 

1

--------------------------------------------------------------------------------


 

security interest in the assets of the Company and its Subsidiary (as defined in
Section 5(a) of this Agreement) upon payment to GC of the amount set forth in
the Pay Off Letter.

 

2.                                       Closing.  The consummation of the
transactions contemplated herein shall take place at the offices of Grushko &
Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176, upon the
satisfaction of all conditions to Closing set forth in this Agreement (“Closing
Date”).

 

3.                                       Security Interest.   The Subscribers
will be granted a security interest in all the assets of the Company, including
ownership of Subsidiaries, and in the assets of the Subsidiaries to be
memorialized in a “Security Agreement”, a form of which is annexed hereto as
Exhibit C.   Each Subsidiary will execute and deliver to the Subscribers a form
of “Guaranty” annexed hereto as Exhibit D.   The Company will execute such other
agreements, documents and financing statements reasonably requested by
Subscribers, which will be filed at the Company’s expense with the
jurisdictions, states and counties designated by the Subscribers.  The Company
will also execute all such documents reasonably necessary in the opinion of
Subscriber to memorialize and further protect the security interest described
herein.  The Subscribers will appoint a Collateral Agent to represent them
collectively in connection with the security interest to be granted to the
Subscribers.  The appointment will be pursuant to a “Collateral Agent
Agreement”, a form of which is annexed hereto as Exhibit E.

 

4.                                       Subscriber’s Representations and
Warranties.  Each Subscriber hereby represents and warrants to and agrees with
the Company only as to such Subscriber that:

 

(a)                                  Information on Company.   The Subscriber
has been furnished with or has had access at the EDGAR Website of the Commission
to the Company’s Form 10-KSB for the year ended December 31, 2004 as filed with
the Commission, together with all subsequently filed Forms 10-QSB, 8-K, and
filings made with the Commission available at the EDGAR website (hereinafter
referred to collectively as the “Reports”).  In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Notes.

 

(b)                                 Information on Subscriber.  The Subscriber
is an “accredited investor”, as such term is defined in Regulation D promulgated
by the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase.  Each Subscriber has the authority and is duly and legally qualified
to purchase and own the Notes.  The Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding the Subscriber is
accurate.

 

(c)                                  Purchase of Notes.  On the Closing Date,
the Subscriber will purchase the Notes as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.

 

(d)                                 Compliance with Securities Act.  The
Subscriber understands and agrees that the Notes have not been registered under
the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of
Subscriber contained herein), and that such Notes must be held indefinitely
unless a subsequent disposition is registered under the 1933 Act or any
applicable state securities laws or is exempt from such registration.

 

(e)                                  Note Legend.  The Note shall bear the
following legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,

 

2

--------------------------------------------------------------------------------


 

PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
FORCE PROTECTION, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(f)                                    Communication of Offer.  The offer to
sell the Notes was directly communicated to the Subscriber by the Company.  At
no time was the Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.

 

(g)                                 No Governmental Review.  Each Subscriber
understands that no United States federal or state agency or any other
governmental or state agency has passed on or made recommendations or
endorsement of the Notes or the suitability of the investment in the Notes nor
have such authorities passed upon or endorsed the merits of the offering of the
Notes.

 

(h)                                 Correctness of Representations.  Each
Subscriber represents as to such Subscriber that the foregoing representations
and warranties are true and correct as of the date hereof and, unless a
Subscriber otherwise notifies the Company prior to the Closing Date shall be
true and correct as of the Closing Date.

 

(i)                                     Survival.   The foregoing
representations and warranties shall survive the Closing Date for a period of
two years.

 

5.                                       Company Representations and
Warranties.  Except as set forth in the Reports, the Company represents and
warrants to and agrees with each Subscriber that:

 

(a)                                  Due Incorporation.  The Company and each of
its subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the respective jurisdictions of their incorporation
and have the requisite corporate power to own their properties and to carry on
their business as now being conducted.  The Company and each of its subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purpose of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company taken as a whole.

 

(b)                                 Outstanding Stock.  All issued and
outstanding shares of capital stock of the Company and each of the Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable.

 

(c)                                  Authority; Enforceability.  This Agreement,
the Note, Funds Escrow Agreement and any other agreements delivered together
with this Agreement or in connection herewith (collectively “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.  The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

 

(d)                                 Additional Issuances.   There are no
outstanding agreements or preemptive or similar rights affecting the Company’s
common stock or equity and no outstanding rights, warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of any shares of common
stock or equity of the Company or other equity interest in any of the
subsidiaries of the Company except as described in the Reports.

 

(e)                                  Consents.  No consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, the OTC Bulletin
Board (the “Bulletin Board”) nor the Company’s shareholders is required for the
execution by the Company of the Transaction

 

3

--------------------------------------------------------------------------------


 

Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Notes.  The Transaction Documents and the Company’s performance of its
obligations thereunder has been approved unanimously by the Company’s directors.

 

(f)                                    No Violation or Conflict.  Assuming the
representations and warranties of the Subscribers in Section 4 are true and
correct, neither the issuance and sale of the Notes nor the performance of the
Company’s obligations under this Agreement and all other agreements entered into
by the Company relating thereto by the Company will:

 

(i)                                     violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default)
under (A) the articles or certificate of incorporation, charter or bylaws of the
Company, (B) to the Company’s knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or any of its subsidiaries or over the properties or assets of the
Company or any of its Affiliates, (C) the terms of any bond, debenture, note or
any other evidence of indebtedness, or any agreement, stock option or other
similar plan, indenture, lease, mortgage, deed of trust or other instrument to
which the Company or any of its Affiliates or subsidiaries is a party, by which
the Company or any of its Affiliates or subsidiaries is bound, or to which any
of the properties of the Company or any of its Affiliates or subsidiaries is
subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
or subsidiaries is a party except the violation, conflict, breach, or default of
which would not have a Material Adverse Effect on the Company; or

 

(ii)                                  except in favor of the Subscribers, result
in the creation or imposition of any lien, charge or encumbrance upon the Notes
or any of the assets of the Company, its subsidiaries or any of its Affiliates;
or

 

(iii)                               result in the activation of any
anti-dilution rights or a reset or repricing of any debt or security instrument
of any other creditor or equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company; or

 

(iv)                              result in the activation of any piggy-back
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.

 

(g)                                 The Notes.  The Notes, upon issuance:

 

(i)                                     are, or will be, free and clear of any
security interests, liens, claims or other encumbrances, subject to restrictions
upon transfer under the 1933 Act and any applicable state securities laws;

 

(ii)                                  have been, or will be, duly and validly
authorized;

 

(iii)                               will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company; and

 

(iv)                              will not subject the holders thereof to
personal liability by reason of being such holders.

 

(h)                                 Litigation.  There is no pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the performance by the Company of its
obligations under the Transaction Documents.  Except as disclosed in the
Reports, there is no pending or, to the best knowledge of the Company, basis for
or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect on the Company.

 

(i)                                     Reporting Company.  The Company is a
publicly-held company subject to reporting obligations pursuant to Section 13 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class
of

 

4

--------------------------------------------------------------------------------


 

common shares registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.

 

(j)                                     Information Concerning Company.  The
Reports contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since the date of the
financial statements included in the Reports, and except as modified in the
Other Written Information or in the Schedules hereto, there has been no material
adverse change in the Company’s business, financial condition or affairs not
disclosed in the Reports.  The Reports do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances when made.

 

(k)                                  Defaults.   The Company is not in violation
of its articles of incorporation or bylaws.  The Company is (i) not in default
under or in violation of any other material agreement or instrument to which it
is a party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect on the Company,
(ii) not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) to its knowledge not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect on the Company.

 

(l)                                     No General Solicitation.  Neither the
Company, nor any of its Affiliates, nor to its knowledge, any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the 1933 Act) in
connection with the offer or sale of the Notes.

 

(m)                               Listing.  The Company’s common stock is quoted
on the Bulletin Board.  The Company has not received any oral or written notice
that its common stock is not eligible nor will become ineligible for quotation
on the Bulletin Board nor that its common stock does not meet all requirements
for the continuation of such quotation.  The Company satisfies all the
requirements for the continued quotation of its common stock on the Bulletin
Board.

 

(n)                                 No Undisclosed Liabilities.  The Company has
no liabilities or obligations which are material, individually or in the
aggregate, which are not disclosed in the Reports and Other Written Information,
other than those incurred in the ordinary course of the Company’s businesses
since December 31, 2004 and which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(o)                                 No Undisclosed Events or Circumstances. 
Since December 31, 2004, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

 

(p)                                 Capitalization.  The authorized and
outstanding capital stock of the Company as of the date of this Agreement and
the Closing Date are set forth on Schedule 5(p).  There are no options,
warrants, or rights to subscribe to, securities, rights or obligations
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company except as disclosed in the Reports.  All
of the outstanding shares of Common Stock of the Company have been duly and
validly authorized and issued and are fully paid and nonassessable.

 

(q)                                 No Disagreements with Accountants and
Lawyers.  There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company, including
but not limited to disputes or conflicts over payment owed to such accountants
and lawyers.

 

(r)                                    Correctness of Representations.  The
Company represents that the foregoing representations and warranties are true
and correct as of the date hereof in all material respects, and, unless the
Company

 

5

--------------------------------------------------------------------------------


 

otherwise notifies the Subscribers prior to the Closing Date, shall be true and
correct in all material respects as of the Closing Date.

 

(s)                                  Survival.  The foregoing representations
and warranties shall survive the Closing Date for a period of two years.

 

6.                                       Regulation D Offering.  The offer and
issuance of the Notes to the Subscribers is being made pursuant to the exemption
from the registration provisions of the 1933 Act afforded by Section 4(2) of the
1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the Closing
Date, the Company will provide an opinion reasonably acceptable to Subscriber
from the Company’s legal counsel opining on the availability of an exemption
from registration under the 1933 Act as it relates to the offer and issuance of
the Notes and other matters reasonably requested by Subscribers.  A form of the
legal opinion is annexed hereto as Exhibit F.

 

7.1.                              Covenants of the Company.  The Company
covenants and agrees with the Subscribers as follows:

 

(a)                                  Reporting Requirements.  From the date of
this Agreement and until the sooner of (i) two (2) years after the Closing Date,
or (ii) until all the Note has been satisfied, will (x) cause its Common Stock
to continue to be registered under Section 12(b) or 12(g) of the 1934 Act, (y)
comply in all respects with its reporting and filing obligations under the 1934
Act, and (z) comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(b) or 12(g) of
the 1934 Act, as applicable.  The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend its reporting and
filing obligations under said acts until two (2) years after the Closing Date. 
Until the Note has been satisfied, the Company will use its best efforts to
continue the listing or quotation of the Common Stock on the OTC Bulletin Board
(“Principal Market”) or other market with the reasonable consent of Subscribers
holding a majority of the outstanding Note principal, and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Notes if required under Regulation D and to provide a
copy thereof to each Subscriber promptly after such filing.

 

(b)                                 Taxes.  From the date of this Agreement and
until the Note has been satisfied, the Company will promptly pay and discharge,
or cause to be paid and discharged, when due and payable, all lawful taxes,
assessments and governmental charges or levies imposed upon the income, profits,
property or business of the Company; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefore.

 

(c)                                  Insurance.  From the date of this Agreement
and until the Note has been satisfied, the Company will keep its assets which
are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business, in amounts
sufficient to prevent the Company from becoming a co-insurer and not in any
event less than one hundred percent (100%) of the insurable value of the
property insured; and the Company will maintain, with financially sound and
reputable insurers, insurance against other hazards and risks and liability to
persons and property to the extent and in the manner customary for companies in
similar businesses similarly situated and to the extent available on
commercially reasonable terms.

 

(d)                                 Books and Records.  From the date of this
Agreement and until the Note has been satisfied, the Company will keep true
records and books of account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and affairs in
accordance with generally accepted accounting principles applied on a consistent
basis.

 

(e)                                  Governmental Authorities.   From the date
of this Agreement and until the Note has been satisfied, the Company shall duly
observe and conform in all material respects to all valid requirements of
governmental authorities relating to the conduct of its business or to its
properties or assets.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Intellectual Property.  From the date of
this Agreement and until the Note has been satisfied, the Company shall maintain
in full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use intellectual property owned or possessed by it
and reasonably deemed to be necessary to the conduct of its business.

 

(g)                                 Properties.  From the date of this Agreement
and until the Note has been satisfied, the Company will keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company will at all times comply
with each provision of all leases to which it is a party or under which it
occupies property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.

 

(h)                                 Notice of Certain Events.   The Company
shall promptly notify Subscribers if Company learns of the occurrence of (i) any
event which constitutes an Event of Default, together with a detailed statement
by a responsible officer of Company of the steps being taken to cure the effect
of such event; (ii) any legal, judicial or regulatory proceedings affecting
Company; (iii) any dispute between Company and any governmental regulatory body
or other entity that is likely to interfere with the normal business operations
of Company; or (iv) any adverse changes, either in any case or in the aggregate,
in the assets, liabilities, financial condition, business, operations, affairs,
or circumstances of Company from those reflected in the Reports or by the facts
warranted or represented in any Transaction Document.  Company will notify
Subscriber in writing of any material change in its management or change its
name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records.

 

7.2.                              Seniority.   Except as described in the
Security Agreement, until the Notes are fully satisfied, the Company shall not
grant nor allow any security interest to be taken in the assets of the Company
or any subsidiary of the Company; nor issue any debt, equity or other instrument
which would give the holder thereof directly or indirectly, a right in any
assets of the Company or any subsidiary of the Company, superior to any right of
the holder in or to such assets.

 

8.                                       Finder.    The Company on the one hand,
and each Subscriber (for himself only) on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions.  The Company represents that there are no
parties entitled to receive fees, commissions, or similar payments in connection
with the Offering.

 

9.                                       Legal Fees.   On the Closing Date, the
Company shall pay to Grushko & Mittman, P.C., a fee of $15,000 (“Legal Fees”) as
reimbursement for services rendered to the Subscribers in connection with this
Agreement and the purchase and sale of the Notes (the “Offering”) and acting as
Escrow Agent.   The Legal Fees will be payable out of funds held pursuant to the
Escrow Agreement.

 

10.                                 Commitment Fee.   Each Subscriber will
receive a credit against its portion of the Purchase Price equal to 6.6666% of
the Principal Amount of the Note (“Commitment Fee”).  Each Subscriber will
deliver its portion of the Purchase Price to the Escrow Agent net of such
Commitment Fee.

 

11.                                 Covenants of the Company Regarding
Indemnification.   The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents,
Affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscriber relating hereto.

 

7

--------------------------------------------------------------------------------


 

12.                                 Miscellaneous.

 

(a)                                  Notices.  All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be
(i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice.  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be: (i) if to
the Company, to: Force Protection, Inc., 9801 Highway 78, #3, Ladson, SC 29456,
telecopier: (843) 553-3832, with a copy by telecopier only to: Amy
Trombly, Esq., Trombly Business Law, 1320 Centre Street, Suite 202, Newton
Center, MA 02459, Fax: (617) 243-0066, and (ii) if to the Subscribers, to: the
one or more addresses and telecopier numbers indicated on the signature
pages hereto, with an additional copy by telecopier only to: Grushko & Mittman,
P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number:
(212) 697-3575.

 

(b)                                 Entire Agreement; Assignment.  This
Agreement and other documents delivered in connection herewith represent the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties.  Neither
the Company nor the Subscribers have relied on any representations not contained
or referred to in this Agreement and the documents delivered herewith.   No
right or obligation of the Company shall be assigned without prior notice to and
the written consent of the Subscribers.

 

(c)                                  Counterparts/Execution.  This Agreement may
be executed in any number of counterparts and by the different signatories
hereto on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  This Agreement may be executed by facsimile signature and
delivered by facsimile transmission.

 

(d)                                 Law Governing this Agreement.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.  Any action
brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York.  The parties and
the individuals executing this Agreement and other agreements referred to herein
or delivered in connection herewith on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury.  The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

(e)                                  Specific Enforcement, Consent to
Jurisdiction.  The Company and Subscriber acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.  Subject to Section 12(d) hereof, each of the Company, Subscriber
and any signator hereto in his personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Independent Nature of Subscribers.   The
Company acknowledges that the obligations of each Subscriber under the
Transaction Documents are several and not joint with the obligations of any
other Subscriber, and no Subscriber shall be responsible in any way for the
performance of the obligations of any other Subscriber under the Transaction
Documents.  The Company acknowledges that the decision of each Subscriber to
purchase Notes has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose.  The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

 

FORCE PROTECTION, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Gordon McGilton

 

 

 

Name: Gordon McGilton

 

 

Title: Chief Executive Offier

 

 

 

Dated: as of November 18, 2005

 

SUBSCRIBER

 

NOTE PRINCIPAL

 

LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

$

1,000,000.00

 

 

 

/s/ Wayne H. Coleson

 

 

 

(Signature)
By: Wayne H. Coleson, Investment Advisor

 

 

 

9

--------------------------------------------------------------------------------


 

SUBSCRIBER

 

NOTE PRINCIPAL

 

LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301



 

$

6,500,000.00

 

 

 

/s/ S. Michael Rudolph

 

 

 

(Signature)
By: S. Michael Rudolph, Investment Advisor

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 5(P)

 

CAPITALIZATION

 

 

As at 11/15/05 (all numbers rounded)

 

 

 

 

 

Commmon stock outstanding

 

36,000,000

 

 

 

 

 

 

 

 

 

Other Warrants

 

600,000

 

 

 

Series D Warrants

 

3,000,000

 

 

 

 

 

 

 

 

 

Employee Stock Options*

 

1,000,000

 

 

 

 

 

 

 

 

 

 

=

40,600,000

 

 

 

 

 

 

 

 

 

Preferred Series A

0

 

 

 

 

 

Preferred Series B

0

 

 

 

 

 

Preferred Series C

0

 

 

 

 

 

Preferred Series D**

13004

 

 

 

 

 

Series D converts
(@$2.10/share)

=

6,192,380

 

Common Shares

 

 

 

 

 

 

 

Total

 

46,792,380

 

Fully Diluted

 

 

Employee Stock Options vesting over various time intervals (figure shown assumes
full vesting and exercise)

Series D Certificate of Designation grants various shareholder rights, including
rights relating to redemption, seniority and participation

 

11

--------------------------------------------------------------------------------